FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 28, 2022

                                        No. 04-22-00184-CV

                   IN THE INTEREST OF J.A.R.R., ET AL., CHILDREN

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01005
                          Honorable Kimberly Burley, Judge Presiding


                                           ORDER
       On April 4, 2022, appellants, C.R. and M.R., filed notices of appeal stating they were
appealing an Associate Judge’s Report and Order terminating their parental rights to their three
children. A review of the clerk’s record shows the Associate Judge’s Report and Order was
signed on February 26, 2022. Accordingly, the notices of appeal were due by March 18, 2022 or
motions for extension of time to file the notices of appeal were due by April 4, 2022. See TEX.
R. APP. P. 26.1(b), 26.3. However, the clerk’s record did not contain any motions for extension
of time making the notices of appeal untimely filed, but filed within the fifteen-day grace period
provided by Rule 26.2. See Verurgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because the
notices of appeal were untimely filed, we ordered appellants to file responses by May 2,
2022 with reasonable explanations for failing to file their notices of appeal in a timely manner.

        On April 26, 2022, M.R. filed a response stating the trial attorney prematurely filed his
notice of appeal on April 4, 2022 because the final order of termination was signed on April 21,
2022. He states the Associate Judge’s Report and Order signed on February 26, 2022 is not a
final order, and therefore, the appellate timelines should not be calculated from that date.

        “In a parental termination appeal, an associate judge’s memorandum report and order can
constitute a final, appealable order if it is signed after a trial on the merits, contains the findings
necessary for termination, and indicates the parties were notified of the ruling and their right to
appeal.” Interest re R.R., No. 04-21-00107-CV, 2021 WL 1759865, at *1 (Tex. App.—San
Antonio May 5, 2021, no pet.) (mem. op.) (citing In re A.W., 384 S.W.3d 872, 873–74 (Tex.
App.—San Antonio 2012, no pet.)). Here, the Associate Judge’s Report and Order signed on
February 26, 2022 meets these criteria, and there is nothing in the report suggesting it is not a
final judgment. See A.W., 384 S.W.3d at 873–74 (concluding Associate Judge’s Report was final
order); see also R.R., 2021 WL 1759865, at *1 (indicating we examine the record to determine
trial court’s intent only if memorandum order does not “clearly, unequivocally, and
unmistakably” indicate it is not a final judgment). We therefore conclude the Associate Judge’s
Report and Order signed on February 26, 2022 is a final, appealable order.
                                                                                   FILE COPY

         Accordingly, because M.R.’s notice of appeal was untimely filed, but filed within the
fifteen-day grace period, we order M.R. to file a response with a reasonable explanation for
failing to file his notice of appeal in a timely manner by May 2, 2022.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court